                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DALE HOLMGREN,                                     CASE NO. 17-cv-03028-YGR
                                   8                   Plaintiff,
                                                                                            ORDER GRANTING MOTION FOR
                                   9             vs.                                        JUDGMENT IN FAVOR OF PLAINTIFF
                                  10     SUN LIFE AND HEALTH INSURANCE                      Re: Dkt. Nos. 41, 42
                                         COMPANY,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Presently before the Court is plaintiff Dale Holmgren’s appeal of the denial by defendant

                                  14   Sun Life and Health Insurance Company (“Sun Life”) of disability benefits under a long term

                                  15   disability (“LTD”) benefits plan covered by the Employee Retirement Income Security Act

                                  16   (“ERISA”), 29 U.S.C. § 1001, et seq. The parties filed cross-motions for summary judgment

                                  17   under Federal Rule of Civil Procedure 56 (Dkt. Nos. 41 (“Plaintiff Motion”) and 42 (“Sun Life

                                  18   Motion”)), which the Court converted, at the parties’ request, to cross-motions for judgment under

                                  19   Federal Rule of Civil Procedure 52 (see Dkt. Nos. 51, 52). The Court heard parties’ arguments on

                                  20   September 4, 2018.

                                  21           Having considered the parties’ briefing, the administrative record, and the arguments of the

                                  22   parties, the Court ISSUES the following determination which constitutes Findings of Fact and

                                  23   Conclusions of Law pursuant to Rule 52(a), and based thereon, FINDS in favor of plaintiff Dale

                                  24   Holmgren.

                                  25      I.       APPLICABLE LEGAL STANDARD

                                  26           Plaintiff appeals Sun Life’s denial of benefits under ERISA, 29 U.S.C. Section

                                  27   1132(a)(1)(B), otherwise known as Section 502. A beneficiary or plan participant may sue in

                                  28   federal court “to recover benefits due to him under the terms of his plan, to enforce his rights
                                   1   under the terms of the plan, or to clarify his rights to future benefits under the terms of the plan.”

                                   2   29 U.S.C. § 1132(a)(1)(B). A claim of denial of benefits in an ERISA case “is to be reviewed

                                   3   under a de novo standard unless the benefit plan gives the [plan's] administrator or fiduciary

                                   4   discretionary authority to determine eligibility for benefits or to construe the terms of the plan.”

                                   5   Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989).

                                   6            The parties agree that the standard of review here is de novo. (See Plaintiff Motion at 1;

                                   7   Sun Life Motion at 23.) On such a review, the Court conducts a bench trial on the record, and

                                   8   makes findings of fact and conclusions of law based upon that record. Kearney v. Standard Ins.

                                   9   Co., 175 F.3d 1084, 1095 (9th Cir. 1999) (bench trial may “consist[] of no more than the trial

                                  10   judge reading [the administrative record]”). Plaintiff bears the burden of establishing that he was

                                  11   disabled under the terms of the plan during the claim period by a preponderance of the evidence.

                                  12   See Eisner v. The Prudential Ins. Co. of Am., 10 F.Supp.3d 1104, 1114 (N.D. Cal. 2014). The
Northern District of California
 United States District Court




                                  13   Court finds that the administrative record here suffices and a trial with live witness testimony is

                                  14   not necessary.1

                                  15      II.       FINDINGS OF FACT

                                  16            A. Holmgren’s Employment

                                  17            Plaintiff worked as a Corporate Tax Director for Hitachi America, Ltd. (“Hitachi”) from

                                  18   July 1988 until his departure on August 5, 2015. (See Dkt. No. 43, Defendant’s Opposition to

                                  19   Plaintiff’s Separate Statement of Undisputed Material Facts, (“SSF”) Nos. 1, 2.) Plaintiff’s job

                                  20   required a high cognitive ability, including critical thinking, decision-making, complex problem

                                  21   solving, processing information, evaluating information to determine compliance with standards,

                                  22   and high levels of concentration. (Id. No. 3.) Plaintiff stopped working on August 5, 2018.

                                  23   (Administrative Record at SUNLIFE0000148.)2

                                  24
                                                1
                                  25            Accordingly, the Court DENIES plaintiff’s request to testify. (See Dkt. No 48 at 2.)
                                       Moreover, the Court SUSTAINS plaintiff’s objection to Sun Life’s filing of evidence outside the
                                  26   administrative record in its reply brief, namely Exhibits C and D at Docket Number 47. (See Dkt.
                                       No. 48.)
                                  27            2
                                               Hereinafter, all references to the administrative record will take the form of “AR at
                                  28   [Terminal Digits].”

                                                                                          2
                                   1          B. Long Term Disability Plan

                                   2          One of the benefits of plaintiff’s employment with Hitachi was the option to “buy up” to a

                                   3   LTD plan that provided a monthly benefit of 70% of Total Monthly Earnings not to exceed

                                   4   $12,500 per month after Other Income Benefits (hereinafter, the “Plan”). (SSF No. 6; see also AR

                                   5   at 75.) Defendant Sun Life issued this group Plan to Hitachi, insured the group Plan, and made

                                   6   claim determinations under the Plan. (Id. at No. 7; see also AR at 72-102.) Plaintiff exercised the

                                   7   option to participate in the Plan, and, thus, he paid higher premiums and was insured for high

                                   8   benefit amounts. (Id. at No. 8; see also AR at 18, 24, 1268.)

                                   9          The Plan defines “Total Disability” as being, during the relevant elimination period and the

                                  10   following twenty-four months, “unable to perform” the Material and Substantial Duties of the

                                  11   Plan-holder’s Occupation due to Plan-holder’s Injury or Sickness. (Id. at No. 9; see also AR at

                                  12   63.) The Plan also defines Plan-holder’s Occupation as “the usual and customary employment,
Northern District of California
 United States District Court




                                  13   business, trade, profession or vocation” that he or she performed as it is generally recognized in

                                  14   the national economy immediately prior to the first date that Total or Partial Disability began.

                                  15   (AR at 62.) The Plan defines “Material and Substantial Duties” as including, but not limited to,

                                  16   the essential tasks, functions, skills, or responsibilities required by employers for the performance

                                  17   of Plan-holder’s Occupation. (Id.) The Plan further defines “Injury” and “Sickness” as “bodily

                                  18   impairment resulting directly form an accident and independently of all other causes” and “illness,

                                  19   disease or pregnancy,” respectively. (Id. at 60-61.)

                                  20          Plaintiff ceased working on August 5, 2015 and submitted to Sun Life his claim for long

                                  21   term disability benefits on December 10, 2015. (Id. at 23-31; see also id. at 527.) On May 26,

                                  22   2016, Sun Life denied plaintiff’s claim based on their finding that “the medical evidence does not

                                  23   support [that plaintiff] would be precluded from performing the Material and Substantial Duties”

                                  24   of his occupation as a Tax Director, and was, therefore not “Totally Disabled” within the meaning

                                  25   of the Plan. (Id. at 529-30.)

                                  26          C. Treatment History

                                  27                  a. Pre-Disability History of Pain Treatment

                                  28          Plaintiff had recurring low back and buttock pain and had received treatment for that pain
                                                                                         3
                                   1   prior to his last day of work in August 2015. (See AR 256-59.) In preparation for a February

                                   2   2015 appointment with pain management specialist, Dr. Felix Chen, plaintiff drafted a detailed

                                   3   pain history. (See id.) Plaintiff described his low back/buttock pain as increasing for the last

                                   4   fifteen years.3 (Id.) He explained that, at various points, this pain spread to the area between his

                                   5   shoulders, his right hip, and his feet. (Id.) He enumerated the treatment he sought during this

                                   6   period, including: (1) visiting a chiropractor; (2) referral to orthopedic surgeons and pain

                                   7   specialists; (3) a number of MRIs, beginning around 2005-2008; (4) physical therapy; (5) a spinal

                                   8   surgery in February 2012; (6) a hip replacement surgery in May 2013; (7) spinal injections; and

                                   9   (8) pain relief medication, including prescription NSAIDs, MS Contin and oxycodone. (Id.)

                                  10   Through the course of these treatments, various physicians diagnosed plaintiff with (1)

                                  11   degenerative disc disease at L5-S1 lumbar disc; (2) two crushed cervical spine discs (resolved by

                                  12   spinal surgery); (3) piriformis syndrome; (4) degenerative hip disease (partially resolved by hip
Northern District of California
 United States District Court




                                  13   replacement surgery); (5) lumbar spondylosis; unspecified myalgia and myositis; (6) lumbosacral

                                  14   radiculopathy; (7) sacroiliac dysfunction; and (8) lumbar spine instability. (See, generally AR.)

                                  15           In advance of his February 2015 appointment with Dr. Chen, plaintiff explained that in

                                  16   spite of the treatment he has sought, he has never received 100% relief and his pain has impacted

                                  17   his life. (Id. at 258-59.) Specifically, plaintiff said that his pain had (1) limited his social life to

                                  18   visiting with his brother and sister-in-law a few times a week and talking on the phone; (2)

                                  19   lessened his ability to concentrate and work effectively at his job; (3) reduced his sleep to four

                                  20   hours at a time; and (4) limited his ability to walk to four to six blocks two or three times a day.

                                  21   (Id. at 259.)

                                  22           After treating plaintiff in February 2015, Dr. Chen determined that the previous MRI

                                  23   findings, lumbar disc degeneration, and lumbar spondylosis did not provide a cause for plaintiff’s

                                  24   pain. (Id. at 254.) He recommended a CAT scan-guided needle injection to determine whether

                                  25   plaintiff suffered from piriformis syndrome and concluded that piriformis was not to blame. (Id.

                                  26
                                               3
                                  27             Elsewhere plaintiff describes his back pain as beginning seven years ago (AR at 118) or
                                       “gradually increasing . . . over 10 years” beginning in 2005 (AR at 148). The Court finds these
                                  28   discrepancies should not “call[] into question the credibility of all of plaintiff’s recollections,” as
                                       asserted by Sun Life.
                                                                                         4
                                   1   at 251, 1035.) Dr. Chen saw plaintiff for another appointment on March 10, 2015, during which

                                   2   plaintiff rated his pain as a seven out of ten. (Id. at 250.)

                                   3           On March 20, 2015, plaintiff began his third round of physical therapy, and his chief

                                   4   complaint was low back and right leg pain that restricted his daily function. (Id. at 1148.) During

                                   5   this appointment, plaintiff described his pain as a six out of ten on average, a three out of ten at its

                                   6   best, and an eight out of ten at its worst. (Id.) He noted that his pain made it difficult to sleep, sit

                                   7   for longer than ten minutes, walk for more than three blocks, stand for more than forty minutes,

                                   8   and lie flat. (Id.)

                                   9           Plaintiff saw Dr. Chen in May 2015 and described his pain as “about the same to

                                  10   somewhat worse.” (Id. at 241.) Dr. Chen included in his notes from the appointment that:

                                  11           [Plaintiff] relates that he has been relegated to mainly working at home due to the
                                               pain, but his job performance has suffered. He recently received his worst job
                                  12           evaluation so far and is concerned regarding his work and his employability in his
Northern District of California
 United States District Court




                                               current state. He asks if disability is appropriate for him, as he has been dealing
                                  13           with this problem for years and has been trying to continue working, but is
                                               encountering difficulty.
                                  14
                                       (Id.) Dr. Chen treated plaintiff again in June 2015 and documented “pain radiating down both legs
                                  15
                                       now before which is the right side. Patient reports numbness and tingling bilaterally. Patient
                                  16
                                       reports pain at 8/10 on medication.” (Id. at 235.) Dr. Chen diagnosed plaintiff with unspecified
                                  17
                                       myalgia and myositis as well as degeneration of the lumbar or lumbosacral intervertebral disc,
                                  18
                                       lumbosacral radiculopathy, lumbosacral spondylosis without myelopathy, sacroiliac dysfunction,
                                  19
                                       and lumbar spine instability. (Id. at 237.)
                                  20
                                               On July 6, 2015, plaintiff returned to Dr. Bobby Tay, who recommended a second spine
                                  21
                                       surgery, a decompression of right L4-L5. (Id. at 726.) On July 20, 2015, plaintiff attended an
                                  22
                                       appointment with Dr. Chen, who noted diminishing benefits from the pain medications and a
                                  23
                                       worsening of pain and determined that it was “[r]easonable to take time off until before [sic]
                                  24
                                       surgery due to level of pain.” (Id. at 233.) On July 27, 2015, plaintiff was evaluated by Dr.
                                  25
                                       Serena Hu, who documented “worsening of right lateral hip pain that radiates to the buttock,
                                  26
                                       posterior thigh, lateral calf, and right lateral aspect of the foot for the last year” as well as pain
                                  27
                                       worsening with sitting and supine and forward flexion, as well as walking limited to a few blocks.
                                  28
                                                                                           5
                                   1   (Id. at 700.) Dr. Hu recommended another lumbar MRI. (Id. at 701.) Plaintiff underwent the

                                   2   recommended MRI two days later, and the scan showed diffuse mild to moderate facet

                                   3   arthropathy, moderate right facet synovitis at L4-5, a bulge at L5-S1, and other mild degenerative

                                   4   changes. (Id. at 714-15.)

                                   5           On August 6, 2015, plaintiff called Dr. Chen’s office and relayed that he was in a lot of

                                   6   pain and felt he could no longer work. In response, and consistent with his July 20 determination

                                   7   that it was reasonable for plaintiff to refrain from working during the period before his surgery due

                                   8   to plaintiff’s level of pain, Dr. Chen certified plaintiff’s disability. (Id. at 231.)

                                   9                   b. Post-Disability History of Pain Treatment

                                  10           Dr. Tay asked plaintiff to return for a reevaluation on August 12, 2015 because “it isn’t

                                  11   apparent that his pain management issues are significant and it is unclear whether or not he had

                                  12   developed new symptoms . . . .” (AR at 694.) During that appointment Dr. Tay determined that
Northern District of California
 United States District Court




                                  13   plaintiff would benefit from an inpatient stay as “given his chronic pain history in regards to his

                                  14   low back globally, he is probably best served with a 23 hour inpatient stay after his

                                  15   decompression.” (Id.)

                                  16           Plaintiff’s decompression surgery took place on August 20, 2018. (Id. at 454.) Following

                                  17   the surgery, on August 22, 2018, plaintiff posted on his Facebook page that he felt the surgery had

                                  18   “fixed [his] leg pain, which it is mostly designed to do, but not back pain, which is constant.” (Id.

                                  19   at 328.) Dr. Chen treated plaintiff on September 2, 2015 and documented plaintiff’s pain at a nine

                                  20   out of ten, including high levels of discomfort when sitting. (Id. at 1029.) When plaintiff returned

                                  21   to see Dr. Chen on September 28, 2015, he noted some pain improvement in his legs, but that he

                                  22   “still has the same back pain.” (Id. at 227.) On October 1, 2015, plaintiff resumed attending

                                  23   physical therapy. (Id. at 1166.) After plaintiff’s six-week follow-up examination with Dr. Tay,

                                  24   Dr. Tay noted that plaintiff’s pain had “mildly improved with the surgery but still in too much

                                  25   pain to be able to work in his current position.” (Id. at 682.)

                                  26           On October 9, 2015, plaintiff emailed his general practitioner, Dr. Gary Zweig, and

                                  27   expressed that he received no relief from his back pain following the decompression surgery. (Id.

                                  28   681.) Plaintiff also noted that Dr. Tay had informed him that, in light of these results, it was
                                                                                            6
                                   1   unlikely that he would receive any additional relief from a fusion spinal surgery. (Id.) He also

                                   2   explained that although his pain was horrible in the morning and gradually got better, he was

                                   3   never out of pain. (Id.) Dr. Chen treated plaintiff on October 29, 2015 and noted that plaintiff’s

                                   4   pain was a six out of ten. (Id. at 223.) Notes from plaintiff’s November 4, 2015 physical therapy

                                   5   document that he experienced “severe pain.” (Id. at 1179.)

                                   6          In a November 9, 2015 email to Dr. Zweig, plaintiff wrote that he had “until Feb 6th to

                                   7   decide if I’m going to try to go on LT disability.” (Id. at 675.) He further expressed that he was

                                   8   “still [] having intense pain and stiffness on both sides of [his] body, and am on many narcotics,

                                   9   with very little sleep every night.” (Id.) He also expressed an interest in seeing other specialists in

                                  10   order to obtain a more definitive diagnosis. (Id.) Dr. Zweig referred plaintiff to Dr. Diana Blum,

                                  11   a concierge neurologist. (Id.)

                                  12          Following an evaluation with plaintiff on November 13, 2018, Dr. Blum noted that
Northern District of California
 United States District Court




                                  13   plaintiff was “currently on heavy doses of narcotics managed by Felix Chen . . . but is still

                                  14   debilitated and is considering long term disability leave as he doesn’t see this situation changing.”

                                  15   (Id. at 669.) She also explained that plaintiff’s pain limits his sleep, averaging only two to three

                                  16   hours per night, resulting in exhaustion that affects his ability to concentrate. (Id.) She also noted

                                  17   that plaintiff cannot sit in one position for an extended period of time. (Id.) Two days later, Dr.

                                  18   Chen’s treatment notes document that plaintiff was “about the same” and that the medication

                                  19   prescribed by Dr. Blum did not result in any improvement. (Id. at 219.) Dr. Chen recertified

                                  20   plaintiff’s disability on December 1, 2015. (Id. at 604.) Dr. Chen again recertified disability the

                                  21   following week. (Id. at 846-49.)

                                  22          On February 12, 2016, Dr. Chen reviewed plaintiff’s pain history, including treatment with

                                  23   Dr. Blum, and future treatment with a rheumatologist. (Id. at 591.) He noted that plaintiff’s pain

                                  24   was “about the same” and adjusted plaintiff’s medications as necessary. (Id. at 591, 594.) On

                                  25   March 9, 2016, plaintiff sought treatment from Dr. Spencer Lowe, a rheumatologist. (Id. at 653.)

                                  26   Dr. Lowe diagnosed plaintiff with chronic pain syndrome and assured plaintiff that his pain was

                                  27   not the result of an underling autoimmune disease. (Id.) Later that month, on March 17, plaintiff

                                  28   again saw Dr. Chen, who administered a lumbar spine steroid injection and noted that plaintiff’s
                                                                                         7
                                   1   condition was about the same. (Id. at 807, 819.)

                                   2                  c. Post-Denial History of Treatment

                                   3          Following Sun Life’s denial of plaintiff’s claim for LTD benefits, plaintiff underwent

                                   4   several MRIs. (See AR at 648-51, 642, 634, 940.) Plaintiff sought treatment with Dr. Chen three

                                   5   times in June 2016. On June 10, Dr. Chen documented continued pain and noted that plaintiff had

                                   6   sought treatment with Dr. Hoyman Hong for sacroiliac joint degeneration. (Id. at 777.) On June

                                   7   14, Dr. Chen reviewed plaintiff’s “several areas in pain,” investigated plaintiff’s relationship with

                                   8   his medications, and reviewed his most recent MRI. (Id. at 788, 790-91.) On June 15, Dr. Chen

                                   9   performed a bilateral piriformis muscle injection/sciatic nerve block and recertified plaintiff’s

                                  10   disability. (Id. at 784-85.)

                                  11          On August 23, 2016, plaintiff again saw Dr. Chen, who confirmed plaintiff’s medication

                                  12   refill history and noted that the fluoroscopic evaluation of plaintiff’s lumbar spine and pelvic
Northern District of California
 United States District Court




                                  13   region performed on June 15 indicated pain in the bilateral sciatic notches over the piriformis

                                  14   muscles and the lower back. (Id. at 584, 587.)

                                  15          D. Claim History

                                  16          On August 6, 2015, plaintiff called Dr. Chen’s office and relayed that he was in a lot of

                                  17   pain and could no longer work. (AR at 231.) Dr. Chen certified disability. (Id.) On November

                                  18   10, 2015, Dr. Chen completed a Department of Labor form certifying that plaintiff was unable to

                                  19   work due to back pain. (See id. at 869.) Dr. Chen recertified plaintiff’s disability on December 1,

                                  20   2015. (Id. at 604.)

                                  21          On December 10, 2015, plaintiff’s claim for long term disability benefits was submitted to

                                  22   Sun Life. (Id. at 23-31.) Dr. Chen recertified plaintiff’s disability the following week. (Id. at

                                  23   846-49.) Plaintiff spoke to Sun Life on December 21, 2015 and explained his pain history and that

                                  24   “the daily pain level got to a point where he was not able to do his occupation even working from

                                  25   home. He stated he could not sit for long periods of time and standing became too painful.” (Id.

                                  26   at 118-20.) Plaintiff also confirmed that had been working from home five days a week for the

                                  27   past three years. (Id. at 118.) Sun Life asked plaintiff about his typical day, and plaintiff

                                  28   explained that he did some things around the house and might go out and run some local errands.
                                                                                          8
                                   1   (Id. at 119.) Sun Life also asked plaintiff what needed to occur for him to return to work, and

                                   2   plaintiff responded that “the pain in his lower back would need to be reduced greatly and at a point

                                   3   where it does not bother him. He stated the pain can be so great at times it is very difficult for him

                                   4   to be able to concentrate and sit even for a short period of time.” (Id.) On January 20, 2016, Dr.

                                   5   Chen completed a Sun Life attending physician’s statement form, in which he described plaintiff

                                   6   as disabled by pain for the foreseeable future. (Id. at 189-91.) On February 12, 2016, Dr. Chen

                                   7   reviewed plaintiff’s pain history and described it as “about the same.” (Id. at 591.)

                                   8          Following plaintiff’s claim, Sun Life received a background investigation report and

                                   9   surveillance report regarding plaintiff’s activity. (See id. at 305-54, 459-81.) The background

                                  10   investigation report, dated March 11, 2016, included plaintiff’s ownership of rental properties in

                                  11   Illinois, membership at an athletic club in Burlingame, CA, and social media activity. (Id. at 305-

                                  12   06.) The report reflects that plaintiff is very active on social media and often discusses his pain
Northern District of California
 United States District Court




                                  13   and treatment. (Id. at 306, 323-29, 331.)

                                  14          The surveillance report, dated March 22, 2016, includes surveillance of plaintiff for the

                                  15   five-day period from March 13, 2016, through March 17, 2016. (Id. at 459.) The surveillance

                                  16   video shows plaintiff driving, entering and exiting vehicles, walking, standing, sitting, and

                                  17   carrying a very small bag. (DVD: Surveillance Video 3/13-17/2016 Video Highlight Reel

                                  18   (Ogletree Deakins 2018) (on file with the Court).) Although plaintiff does not use any assistive

                                  19   device, such as a cane, he appears to walk with some a somewhat abnormal gait, favoring one side

                                  20   over the other, often leans on nearby structures while standing, and moves from a standing to

                                  21   sitting position, and vice versa, slowly and often relying on the seat for support. (Id.)

                                  22          Sun Life also hired Professional Disability Associates (“PDA”), a peer review company, to

                                  23   provide a paper-only assessment of plaintiff’s claim. (See AR at 484-520.) Dr. Stefan Muzin, a

                                  24   specialist in physical medicine and rehabilitation, issued his initial findings in a report dated April

                                  25   15, 2016. (Id. at 496-502.) In his initial report, Dr. Muzin found “no objective explanation to

                                  26   explain [plaintiff’s] subjective complaints.” (Id. at 499.) He also noted that “it appears that

                                  27   [plaintiff] has not responded well to the treatments provided as there has been no objective

                                  28   improvement in pain or function.” (Id. at 501.) Dr. Muzin concluded that “[b]ased on a review of
                                                                                          9
                                   1   available medical records, review of surveillance video, and discussion with attending physician,

                                   2   [plaintiff] should be able to work eight hour a day, forty hours a week” and that “there is no

                                   3   objective evidence to suggest why [plaintiff] would be unable to work these hours.” (Id. at 501.)

                                   4   Subsequently, Dr. Muzin issued an addendum report, dated May 10, 2016. (See id. at 518-20.) In

                                   5   this addendum, Dr. Muzin noted that he was “not questioning the motivation of [plaintiff] or the

                                   6   legitimacy of previous or current pain complaints[,]” but did not alter his prior conclusion that

                                   7   “based on the available information, . . . [plaintiff] should be able to work . . . .” (Id. at 520.)

                                   8           In a letter dated May 26, 2016, Sun Life denied plaintiff’s long term disability claim on the

                                   9   basis of their determination that “the medical evidence does not support [that] [plaintiff] would be

                                  10   precluded from performing the Material and Substantial Duties of [plaintiff’s] Occupation as a

                                  11   Tax Director.” (Id. at 525, 529-30.) On May 31, 2016, plaintiff called Sun Life regarding the

                                  12   denial. (Id. at 17.) Plaintiff appealed Sun Life’s denial on November 18, 2016. (Id. at 572-75.)
Northern District of California
 United States District Court




                                  13           Following plaintiff’s appeal, Sun Life hired PDA for an additional paper-only medical

                                  14   review and received two reports, one from Dr. Victor Lee, a pain management specialist (see id. at

                                  15   1095-1110), and another from Dr. Alfred Mitchel, an orthopedic surgeon (see id. at 114-31). Dr.

                                  16   Lee determined that plaintiff’s pain was disabling and prevented plaintiff from performing even

                                  17   sedentary work. (Id. at 1109.) Dr. Mitchell determined that plaintiff’s pain complaints were

                                  18   unreliable and there was no objective evidence supporting disability. (Id. at 1124-25.)

                                  19           Sun Life then requested plaintiff’s physical therapy records, which plaintiff provided along

                                  20   with a statement from himself and from Dr. Chen. (Id. at 1135, 1142.) Plaintiff explained that he

                                  21   ceased attending physical therapy because he was discouraged by the results and had exhausted his

                                  22   insurance limits. (Id. at 1219.) Dr. Chen clarified that limiting plaintiff’s work to sedentary

                                  23   activity was not a solution to his pain. (Id. at 1147.)

                                  24           On May 12, 2017, Dr. Mitchell provided an addendum to his report. (Id. at 1235-36.) His

                                  25   assessment remained unchanged, but he noted that plaintiff’s reasons for stopping physical therapy

                                  26   were “reasonable.” (Id.) On May 15, 2017, Dr. Lee submitted an addendum to his report. (Id. at

                                  27   1238-49.) Dr. Lee now determined that plaintiff was limited to sitting, standing, and walking up

                                  28   to one hour in a work day – with the ability to get up and move every 30 minutes for 15-20
                                                                                          10
                                   1   minutes at a time. (Id. at 1245.) Dr. Lee also concluded that plaintiff was “not malingering.” (Id.

                                   2   at 1248.) Sun Life also sought the opinion of an internal medicine physician, Dr. Robert Cooper,

                                   3   who specifically limited his review to issues related to hypertension and did not opine on

                                   4   plaintiff’s pain. (Id. at 1258-66.) Sun Life upheld its denial of benefits in a letter dated May 19,

                                   5   2017. (Id. at 1272-91.) Sun Life did not have plaintiff examined at any point during this review

                                   6   process. (See, generally AR.) This appeal followed.

                                   7      III.      CONCLUSIONS OF LAW

                                   8             The Court reviews the evidence in the record de novo to determine whether plaintiff is

                                   9   disabled under the terms of the Plan. “When conducting a de novo review of the record, the court

                                  10   does not give deference to the claim administrator’s decision, but rather determines in the first

                                  11   instance if the claimant has adequately established that he or she is disabled under the terms of the

                                  12   plan.” Muniz v. Amec Const. Mgmt., Inc., 623 F.3d 1290, 1295-96 (9th Cir. 2010); see also Abatie
Northern District of California
 United States District Court




                                  13   v. Alta Health & Life Ins. Co., 458 F.3d 955, 963 (9th Cir. 2006) (en banc) (noting that a court

                                  14   employing de novo review “simply proceeds to evaluate whether the plan administrator correctly

                                  15   or incorrectly denied benefits”). Plaintiff bears the burden of proof by a preponderance of the

                                  16   evidence, and the Court must evaluate the persuasiveness of the conflicting evidence to make its

                                  17   determination. See Kearney, 175 F.3d at 1094-95; Eisner, 10 F.Supp.3d at 1114.

                                  18             Based upon an exhaustive review of the administrative record here, the Court finds that

                                  19   plaintiff has established that he was disabled under the Plan’s definition of disability. Plaintiff

                                  20   was, “during [his] Elimination Period and the next 24 months . . . because of [his] Injury or

                                  21   Sickness[,] . . . unable to perform the Material and Substantial Duties of [his] Own Occupation.”

                                  22   (AR at 102.) Each of the doctors who examined plaintiff determined that he was unable to

                                  23   perform the duties of his sedentary job as a tax director. They based their opinions on functional

                                  24   testing, MRIs, results of surgeries, and their own physical examinations of plaintiff. His condition

                                  25   was degenerative and did not show substantial improvement prior to May 2017, when Sun Life

                                  26   upheld its denial of plaintiff’s appeal for LTD benefits.

                                  27             Sun Life’s proffered reason for denying plaintiff LTD benefits is that the objective

                                  28   evidence does not support the severity of plaintiff’s pain complaints. (Sun Life Motion at 23-25.)
                                                                                          11
                                   1   Sun Life also avers that plaintiff’s pain complaints are refuted by (1) plaintiff’s “active footprint”

                                   2   on the internet and social media; (2) a March 2015 performance review self-evaluation in which

                                   3   plaintiff states that he performed the duties of his occupation at the level of “Meets Expectations”

                                   4   and fails to mention chronic pain as impacting his performance; and (3) the surveillance video in

                                   5   which plaintiff performs “activities in a fluid and unrestricted manner without the use of any

                                   6   assistive devices.” (Id. at 2.)

                                   7           A number of factors undermine the foundation for Sun Life’s decision that plaintiff was

                                   8   not disabled. The Court considers each in turn.

                                   9           A. Requiring Objective Evidence of Plaintiff’s Chronic Pain & Dismissing Evidence

                                  10               of Pain as Merely Subjective and Therefore Unreliable

                                  11           First, Sun Life relies heavily on the conclusions of Drs. Muzin and Mitchell “that the

                                  12   objective evidence, meaning the diagnostic studies, the surveillance, and the physical examination
Northern District of California
 United States District Court




                                  13   results, does not support the severity of plaintiff’s pain complaints” to support its argument that

                                  14   plaintiff is not disabled. (Sun Life Motion at 24; see also AR at 529-30 (Sun Life determining that

                                  15   the medical evidence does not support that plaintiff would be precluded from performing the

                                  16   duties of his occupation).) However, “a disability insurer cannot condition coverage on proof by

                                  17   objective indicators where the condition is recognized yet no such proof is possible.” Cruz-Baca

                                  18   v. Edison International Long Term Disability Plan, 708 Fed.Appx. 313, 315 (9th Cir. 2017)

                                  19   (internal citations omitted).

                                  20           As an initial matter, the Court is unpersuaded by Sun Life’s argument that “unlike chronic

                                  21   fatigue syndrome which cannot be supported by objective evidence, the undisputed evidence in

                                  22   this matter establishes that spine pain is objectively verifiable through MRIs and injections into

                                  23   the nerve group that purportedly is the source of the pain.” (Sun Life Motion at 25.) The Ninth

                                  24   Circuit has found that chronic pain, like that of which plaintiff complains, “is an inherently

                                  25   subjective condition.” Cruz-Baca, 708 Fed.Appx. at 315; see also Saffon v. Wells Fargo & Co.

                                  26   Long Term Disability Plan, 522 F.3d 863, 872 (9th Cir. 2008) (criticizing plan’s denial of benefits

                                  27   for lack of objective evidence of pain since it is inherently subjective). Sun Life’s attempt to

                                  28   circumscribe and distinguish the pain of which plaintiff complains as “objectively verifiable”
                                                                                         12
                                   1   “spine pain” fails to provide any authority, medical or otherwise, and is, therefore, unconvincing.4

                                   2   Sun Life has not provided any reasoning as to why pain originating in the back, neck, and leg area

                                   3   must be limited to orthopedic conditions of the spine.

                                   4          As noted below, each specialist who examined plaintiff, and whose chart notes can be

                                   5   found in the administrative record, determined that he suffers from severe pain, which impacts his

                                   6   ability to engage in even sedentary activity. See supra III. B. Although many of these

                                   7   determinations are based largely on plaintiff’s self-reported symptoms, a disability determination

                                   8   may be based on a patient’s self-reported symptoms if said reporting is credible. See Demer v.

                                   9   IBM Corp. LTD Plan, 835 F.3d 893, 905-06 (9th Cir. 2016) (finding that an administrator abused

                                  10   its discretion in denying LTD benefits based on claimant’s failure to provide objective evidence of

                                  11   disability where claimant provided subjective complaints corroborated by his treating physicians).

                                  12   Here, plaintiff sought treatment for his pain at least as early as 2008 and continued to seek a firm
Northern District of California
 United States District Court




                                  13   diagnosis and treatment throughout his disability application and appeal, including three invasive

                                  14   surgical operations. Plaintiff’s treating physicians documented an increase in plaintiff’s reported

                                  15   pain in August 2015, which continued at least through February 2016 (AR at 230, 591-94.) None

                                  16   of plaintiff’s treating physicians questioned the legitimacy of his pain complaints. Moreover, Dr.

                                  17   Muzin, upon whose opinion Sun Life relies heavily, made it clear that he “was not questioning the

                                  18   motivation of the claimant or the legitimacy of previous or current pain complaints.” (AR at 520.)

                                  19   Dr. Lee similarly opined that “the claimant is not malingering.” (Id. at 1248.) Both Drs. Muzin

                                  20   and Lee reviewed the surveillance footage prior to making these determinations. Accordingly, the

                                  21   Court finds that plaintiff’s subjective complaints of increased pain are credible.5

                                  22

                                  23          4
                                                Additionally, the phrase “spine pain” is notably absent from the medical record in this
                                  24   case, suggesting that it is not reference to a specific, objectively verifiable pain condition, as
                                       suggested by Sun Life.
                                  25          5
                                                 The Court is unpersuaded by Sun Life’s argument that plaintiff’s application for LTD
                                  26   benefits is an attempt by plaintiff to preempt any disciplinary actions resulting from a March 2015
                                       breach of Hitachi’s Business Conduct Policy. (Sun Life Motion at 6.)
                                  27           Moreover, Sun Life’s argument that plaintiff’s pain has decreased is unconvincing. (See
                                       Sun Life Motion at 11-12.) Although plaintiff did undergo several procedures, including two
                                  28   spine surgeries and one hip replacement operation, which did assuage aspects of plaintiff’s pain,
                                       the administrative record reflects plaintiff’s long-standing back pain increased leading up to his
                                                                                          13
                                   1          B. Favoring Consultant’s Opinions Over Examining Physicians’ Opinions

                                   2          Second, Sun Life’s decision relied on the opinions of third-party consultants rather than the

                                   3   physicians who examined and treated plaintiff. PDA’s consultants, Drs. Muzin, Lee, and Mitchell,

                                   4   only reviewed the records of other doctors and medical testing.6 While ERISA does not accord

                                   5   special deference to the opinions of a treating physician, Black & Decker Disability Plan v. Nord,

                                   6   538 U.S. 822, 831 (2003) (ERISA does not import treating physician rule from Social Security

                                   7   regulations), courts generally give greater weight to doctors who have actually examined the

                                   8   claimant versus those who only review the file. See Eisner, 10 F.Supp.3d at 1115; Salomaa v.

                                   9   Honda Long Term Disability Plan, 642 F.3d 666, 676 (9th Cir. 2011); Heinrich v. Prudential Ins.

                                  10   Co. of Am., No. C 04-02943 JF, 2005 WL 1868179, at *8 *N.D. Cal. July 29, 2005) (failure of

                                  11   administrator’s physicians to examine claimant entitles their opinions to less weight than treating

                                  12   physicians since the nature of the condition at issue produces symptoms that must be evaluated
Northern District of California
 United States District Court




                                  13   through in-person examination); see also Cooper v. Life Ins. Co. of N. Am., 486 F.3d 157, 167 (6th

                                  14   Cir. 2007) (reliance of file reviewers rather than actual physical examination may “raise questions

                                  15   about the thoroughness and accuracy of the benefits determination”).

                                  16          Every specialist who examined plaintiff, and whose chart notes can be found in the

                                  17

                                  18   last day of active employment and through the relevant period.
                                              6
                                  19              Moreover, Sun Life selectively discredits the opinion of Dr. Lee, a PDA consultant who
                                       opined that plaintiff’s pain rendered him unable “to perform any kind of work, even at a sedentary
                                  20   level of activity” and noted that demanding objective evidence of legitimate pain is unreasonable.
                                       (AR at 1248.) Sun Life asserts that Dr. Lee’s opinion is “factually inaccurate and not well
                                  21   reasoned.” (Sun Life Motion at 21-22.) Specifically, Sun Life asserts that Dr. Lee’s opinion is
                                       unsupported because he based that opinion on a diagnosis of lumbar spondylosis with chronic
                                  22   intractable low back pain and degenerative lumbar disc disease with lumbar radicular pain and
                                       asserted that both diagnoses were documented in the July 29, 2015 MRI, however “[t]he July 29,
                                  23   2015 MRI does not mention lumbar spondylosis.” (Id. at 21.) The Court is unpersuaded by this
                                       argument as “lumbar spondylosis” and “degrative disc disease” are both general terms that refer to
                                  24   the age-related wear-and-tear and osteoarthritis of the spine, which can include the moderate facet
                                       arthopathy and mild bilateral foraminal stenosis identified by the July 29, 2015 MRI. (See AR at
                                  25   714-15; see also id. at 1122 (Dr. Mitchell concluding that the July 29, 2015 MRI showed the
                                       same).) For the reasons discussed herein, the Court is similarly unpersuaded by Sun Life’s
                                  26   reliance on plaintiff’s March 2015 performance review to rebut Dr. Lee’s conclusions that
                                       plaintiff’s pain led up to and was responsible for his deteriorating work performance and that
                                  27   plaintiff cannot work due to chronic pain and is therefore disabled. See, supra III. C. The Court
                                       finds that Sun Life’s selective discrediting of Dr. Lee’s opinion further undermines its decision to
                                  28   rely only on the opinions of Drs. Muzin and Mitchell.

                                                                                        14
                                   1   administrative record, determined that he suffers from severe pain which his ability to engage in

                                   2   even sedentary activity. Dr. Chen, a pain specialist with whom plaintiff sought continuous

                                   3   treatment beginning in March 2015, documented plaintiff’s pain in March 2015 as pain in his low

                                   4   back and right leg at a level of seven out of ten. (AR at 1035, 250.) Over the course of Dr. Chen’s

                                   5   treatment of plaintiff, he documented the expansion of plaintiff’s pain to both legs (id. at 235-37),

                                   6   the elevation of plaintiff’s pain to a nine out of ten in late August 2015 (id. at 230), and the

                                   7   maintenance of plaintiff’s pain through August 2016 (id. at 584-87). Dr. Chen also diagnosed

                                   8   plaintiff with unspecified myalgia and myositis, as well as degeneration of the lumbar or

                                   9   lumbosacral intervertebral disc, lumbosacral radiculopathy, lumbosacral spondylosis without

                                  10   myelopathy, sacroiliac dysfunction, and lumbar spine instability. (Id. at 235-37.) Dr. Chen has

                                  11   certified plaintiff’s disability on multiple occasions (see e.g., id. at 846-49) and noted in his

                                  12   attending physician’s statement that plaintiff was not capable of working within the limitations
Northern District of California
 United States District Court




                                  13   caused by his pain and would not be able to work for the foreseeable future (Id. at 190-91).7

                                  14
                                              7
                                  15              The Court is not persuaded by Sun Life’s argument that Dr. Chen has admitted that
                                       plaintiff has “sedentary work capacity.” In so arguing, Sun Life relies on Dr. Chen’s attending
                                  16   physician form on which he checked “Sedentary Capacity,” defined as “lifting, carrying, pushing,
                                       pulling 10lbs occasionally . . . [m]ostly sitting, may involve standing or walking for brief periods
                                  17   of time,” under “Physical Impairment.” (See Sun Life Motion at 6 (citing AR at 190).) First,
                                       elsewhere on the same page Dr. Chen confirms that the plaintiff is not capable of working within
                                  18   the restrictions caused by his pain. (AR at 190.) Additionally, “Sedentary Capacity” is the most
                                       restrictive option available on the attending physician form, which appears to have been drafted by
                                  19   Sun Life. (Id.) There was no opportunity for Dr. Chen to select an option that plaintiff lacks
                                       sedentary capacity. Finally, this description of sedentary capacity does not conflict with plaintiff’s
                                  20   own, nearly contemporaneous, account of his capacity, namely, that he told Sun Life on December
                                       21, 2015 that he could not sit for long periods of time and standing had become too painful. He
                                  21   explained that he could do some things around his house and would sometimes go out to run
                                       errands locally. (See id. at 119.) See also Young v. Sun Life and Health Ins. Co., 285 F.Supp.3d
                                  22   1109, 1123 (E.D. Cal. 2018) (finding that the same attending physician form “indicates a physical
                                       impairment level of sedentary capacity, not sedentary work capacity as Sun Life interprets”).
                                  23            Moreover, Sun Life’s argument that Dr. Chen’s opinions should be discredited because
                                       received selected facts from the plaintiff and “never reviewed the surveillance video” is similarly
                                  24   unconvincing. For the reasons stated herein, Sun Life’s interpretation of the surveillance video
                                       fails to persuade and it is not at all clear why a treating physician would view such a video. See,
                                  25   supra III. D.
                                                Finally, Sun Life’s argument that because Dr. Chen’s diagnostic notes change over time
                                  26   his opinions are not credible fails. These changes reflect the difficulty of diagnosing pain-related
                                       conditions and the physician’s use of a diagnosis-by-elimination approach. Moreover, Sun Life
                                  27   misrepresents that Dr. Chen received “repeated requests” to opine on whether plaintiff was “able
                                       to perform the substantial and material duties of his sedentary occupation.” (Sun Life Motion at
                                  28   14.) The record shows two reports from Dr. Chen that each contain identical language related to
                                       this inquiry and other issues, which suggests that Dr. Chen used the prior report and added to it to
                                                                                            15
                                   1          Dr. Bobby Tay, an orthopedic surgeon who performed two spine surgeries and conducted

                                   2   at least 5 MRIs on plaintiff, recommended that plaintiff’s second surgery be accompanied by a 23-

                                   3   hour inpatient hospital stay due to plaintiff’s “chronic pain history in regarding to his low back

                                   4   and globally.” (Id. at 694.) Following plaintiff’s second spine surgery, Dr. Tay wrote to

                                   5   plaintiff’s general practitioner that plaintiff “still has leg pain,” which “[m]ildly improved with

                                   6   surgery but [is] still in too much pain to be able to work in his current position.”8 (Id. at 682.) Dr.

                                   7   Thomas Vail, another orthopedic surgeon who performed a hip replacement on plaintiff in May

                                   8   2013, noted that following his hip replacement procedure, plaintiff had been more active but

                                   9   continued to require opiate pain medication. (Id. at 415.) A third orthopedic surgeon, Dr. Sibel

                                  10   Deviren, wrote that plaintiff’s “axial lumbar spine pain is the major limitation for him at this point.

                                  11   He has failed to respond to conservative treatments. His activities of daily living are limited

                                  12   because of the pain.” (Id. at 384.)
Northern District of California
 United States District Court




                                  13          Another orthopedic surgeon, Dr. Serena Hu, noted that in July 2015 plaintiff experienced a

                                  14   worsening of his “right lateral hip pain that radiates to the buttock, posterior thigh, lateral calf, and

                                  15   right lateral aspect of the foot in the last year” and that he is “only able to tolerate walking a few

                                  16   blocks.” (Id. at 700.) Dr. Hu also examined plaintiff and determined that plaintiff “walks with a

                                  17   normal gait, toe walk, and tandem gait” but is “unable to heel walk” and has “subjective weakness

                                  18   to right single leg deep squats and calf raises.” (Id. at 701.) She also found that plaintiff “has pain

                                  19   to palpation in the naraspinous muscles into the sacrum” and that plaintiff’s most recent MRI

                                  20   showed a small disc bulge and subarticular stenosis at L4-5. (Id.)

                                  21          Dr. Diana Blum, a neurologist with whom plaintiff sought treatment for chronic back pain

                                  22

                                  23   generate the latter one. (See AR at 215, 223.)
                                              8
                                  24             Sun Life does not persuade in its argument that plaintiff’s treating orthopedic surgeons,
                                       Drs. Deviren, Vail, and Tay, have “provided nothing in support” of plaintiff’s claim. Sun Life
                                  25   points to Dr. Mitchell’s notation that “[t]here is no assessment of functionality or restrictions from
                                       the primary orthopedic spine surgery provider.” (Sun Life Motion at 9 (citing AR at 1125).)
                                  26   However, all three physicians note that plaintiff’s pain has limited his activity. (AR at 384, 415,
                                       682.) Moreover, Sun Life’s suggestion that the lack of “documented limitations and restrictions”
                                  27   establishes that plaintiff did not have any significant increase in pain is without merit. Sun Life
                                       provides no authority for the argument that if a patient complains of increasing pain, a treating
                                  28   physician must instruct the patient to limit his or her movement.

                                                                                          16
                                   1   in November 2015, noted that plaintiff’s pain had been getting progressively worse. (Id. at 669.)

                                   2   She also noted that plaintiff averages only two to three hours of sleep a night due to his pain and is

                                   3   exhausted as a result, which affects his ability to concentrate, and that plaintiff cannot sit in one

                                   4   position for any extended period of time due to his pain. (Id.)

                                   5          Finally, Dr. Spencer Lowe, a rheumatologist who examined plaintiff in March 2016,

                                   6   diagnosed plaintiff with degeneration of lumbar or lumbosacral intervertebral disc and chronic

                                   7   pain syndrome and ruled out the possibility of an autoimmune disease. (Id. at 653.) Dr. Lowe

                                   8   also noted plaintiff’s frustration that his pain was not improving. (Id.)

                                   9          C. Relying on Plaintiff’s Performance Review as Evidence of Capacity to Work

                                  10          Third, Sun Life argues that plaintiff’s March 2015 self-assessment, in which he concluded

                                  11   that he performed his job at a level of “Meets Expectations,” establishes that “any increase in pain

                                  12   [plaintiff] experienced during these two years (2013-2015) did not impact his job performance.”
Northern District of California
 United States District Court




                                  13   (Sun Life Motion at 4.) Sun Life further asserts that by describing his contributions and

                                  14   accomplishments therein, plaintiff “admits that he was able to perform the physical and cognitive

                                  15   requirements of his occupation.” (Id. at 4-5.) Finally, Sun Life points to the fact that “plaintiff

                                  16   mentioned nothing in his self-assessment about chronic pain or difficulties he purportedly had

                                  17   performing his occupational duties due to chronic pain.” (Id. at 5.)

                                  18          The Court is unpersuaded by Sun Life’s argument. As a preliminary matter, Sun Life does

                                  19   not provide any authority for the use of a self-assessment of job performance to rebut a claim of

                                  20   disability. Accordingly, the Court is not convinced that it is reasonable to expect an employee

                                  21   completing a job performance self-assessment to disclose personal health issues or the impact

                                  22   thereof on his or her ability to do his or her job. Moreover, Hitachi’s portion of plaintiff’s March

                                  23   2015 job performance assessment appears consistent with plaintiff’s reported increase in pain.

                                  24   Hitachi’s March 2015 assessment of plaintiff’s performance noted that he needed to “increase

                                  25   [his] overall contribution and visibility” to the tax department and staff and “be available and alert

                                  26   during working hours.” (AR at 970.) The assessment also directed plaintiff to “take back work

                                  27   [he] had passed down to [his] subordinates and carry [his] fair share of the workload.” (Id.) These

                                  28   critiques are consistent with an employee who is struggling to meet his employer’s expectations
                                                                                          17
                                   1   due to significant pain and difficulty concentrating.

                                   2          D. Relying on Surveillance Video & Social Media Activity as Evidence of Physical

                                   3              and Cognitive Capacity to Work

                                   4          Finally, Sun Life argues that plaintiff is physically and cognitively able to do his job and is

                                   5   therefore not disabled within the meaning of the Plan. (See Sun Life Motion at 11-13.) Sun Life

                                   6   points to the surveillance video as evidence that “plaintiff can sit, stand, and walk as he sees fit,

                                   7   the functional capacity he needs to perform his job duties.” (Id. at 12.) Specifically, Sun Life

                                   8   characterizes plaintiff’s activity in the surveillance video as (1) sitting for thirty minutes with no

                                   9   sign of discomfort or impairment; (2) standing and smoking with no apparent distress; and (3)

                                  10   walking at a brisk pace, without a cane, and with no problems with gate or other apparent distress.

                                  11   (Id. at 11-12.) As a preliminary matter, the Court does not agree with Sun Life’s characterization

                                  12   of the surveillance footage. See supra II. D.
Northern District of California
 United States District Court




                                  13          Moreover, even accepting as correct, arguendo, Sun Life’s characterization, the

                                  14   surveillance footage does not “establish,” as Sun Life asserts, that “plaintiff can sit, stand, and

                                  15   walk as he sees fit” and therefore has “the functional capacity he needs to perform his job duties.”

                                  16   (See Sun Life Motion 12.) At most, the surveillance footage establishes that plaintiff can sit for 30

                                  17   minutes, stand for 10 minutes or less, and walk short distances. This does not establish that he can

                                  18   perform the functions of his job as a tax director.

                                  19          Sun Life also argues that plaintiff is not cognitively impaired and is therefore able to work.

                                  20   (Sun Life Motion at 12-13.) In support of this argument, Sun Life relies primarily on plaintiff’s

                                  21   activity on social media, including his comments on “complex topics of economics, diplomacy,

                                  22   and politics.” (Id.) Sun Life provides no authority to support its argument that social media

                                  23   activity is evidence of cognitive ability, and the Court is not persuaded that an individual’s

                                  24   personal musings so provide. Sun Life also argues that Dr. Chen’s notation that plaintiff was

                                  25   “cognitively normal” during each of plaintiff’s visits supports its argument that plaintiff is

                                  26   cognitively capable of doing his job. (Id. at 12.) However, Dr. Chen’s basic medical evaluation of

                                  27   plaintiff’s cognitive function does not establish that plaintiff can perform his job, which required a

                                  28   high cognitive ability, including critical thinking, decision-making, complex problem solving,
                                                                                          18
                                   1   processing information, evaluating information to determine compliance with standards, and high

                                   2   levels of concentration. (See SSF No. 3.)

                                   3      IV.       DISPOSITION

                                   4             Upon de novo review of the record, the Court finds that plaintiff has established by a

                                   5   preponderance of the evidence that he was disabled under the terms of the Plan during the relevant

                                   6   period.

                                   7             The parties shall, within thirty days of the date of this Order: (1) meet and confer to resolve

                                   8   the amount of disability benefits due plaintiff, and (2) submit a proposed judgment consistent with

                                   9   the terms of this Order.

                                  10             This Order terminates Docket Numbers 41 and 42.

                                  11             IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: December 5, 2018
                                                                                                     YVONNE GONZALEZ ROGERS
                                  14                                                            UNITED STATES DISTRICT COURT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           19
